UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4050


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MODESTO PRADO MANRIQUE, a/k/a Eduardo Carrillo, a/k/a Marco
Govea Torres,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cr-00097-RJC-1)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross H. Richardson,
Assistant Federal Defender, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Modesto    Prado       Manrique       appeals       the   forty-one-month

sentence imposed after he pled guilty to illegal reentry by an

aggravated     felon,    in       violation       of   8    U.S.C.     § 1326(a),     (b)

(2006).      Counsel filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), questioning the reasonableness

of Manrique’s sentence but stating that there are no meritorious

grounds for appeal.              Manrique received notice of his right to

file a pro se supplemental brief but did not file one.                                We

affirm.

             This    court       reviews   a     district    court’s       sentence   for

reasonableness under an abuse-of-discretion standard.                           Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007).                           We review the

procedural reasonableness of a sentence by examining whether the

district     court     properly        calculated          the     Guidelines    range,

determined    whether        a    sentence       within    that    range    serves    the

factors set out in 18 U.S.C. § 3553(a) (2006), and explained its

reasons for selecting the chosen sentence.                        Pauley, 511 F.3d at

473.   “A sentence within the proper Sentencing Guidelines range

is presumptively reasonable.”                United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).

             The district court followed the necessary procedural

steps in sentencing Manrique.                    In addition, Manrique fails to

                                             2
rebut   the    presumption      of    reasonableness          accorded        his    within-

Guidelines sentence.           Hence, we conclude that the sentence is

reasonable.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Manrique’s sentence.                         This court requires

that    counsel    inform      Manrique,         in    writing,      of   the      right    to

petition    the   Supreme      Court    of       the    United      States    for   further

review.       If Manrique requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this     court         for   leave    to   withdraw        from

representation.        Counsel’s motion must state that a copy thereof

was served on Manrique.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the    court    and       argument      would       not    aid    the

decisional process.



                                                                                    AFFIRMED




                                             3